Judgment, Supreme Court, New York County (John Leonforte, J.), rendered on May 2, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Motion by appellant for leave to file a pro se supplemental brief denied. Concur—Murphy, P. J., Kupferman, Ross, Milonas and Smith, JJ.